internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc eee eoet eo3 plr-119676-18 date date ------------------------------- founder foundation ---------------------------------------------------------------- a ----------------------------- ---------------------------- b dear ------------------- this is in response to your request for rulings dated date as supplemented by information submitted in letters dated date and date the request involves rulings under sec_4941 sec_4942 and with respect to the payment of compensation_for services provided by a disqualified_person to a private_foundation as more fully set forth below facts foundation is a nonprofit corporation organized to conduct activities that are exclusively religious charitable scientific literary or educational under sec_170 and sec_501 including but not limited to making contributions and grants to organizations recognized as tax exempt under sec_501 as organizations described in sec_501 foundation is recognized as an organization described in sec_501 and is classified under sec_509 as a private sec_4941 sec_4942 and sec_4945 of the internal_revenue_code_of_1986 as amended to which all subsequent section or references are made unless otherwise indicated plr-119676-18 foundation foundation engages primarily in both grant-making and providing consulting services to other charitable ------------------------- entities founder created foundation and is its primary donor founder also is a substantial_contributor as defined in sec_507 to foundation foundation is governed by a board_of directors consisting of ----individuals ----of whom are independent -ie disqualified persons as defined in sec_4946 only because they are foundation managers described in sec_4946 and b ----- ------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ founder has donated services through founder’s wholly-owned disregarded entities a and b to foundation to enable foundation to carry out its activities the personnel providing services directly to foundation are employees of a which is wholly owned by founder and is disregarded as an entity separate from its owner within the meaning of sec_301_7701-3 currently a provides various services described below to foundation free of charge founder also is the sole owner of b which is disregarded as an entity separate from its owner within the meaning of sec_301_7701-3 b’s employees provide certain investment advisory services to foundation and others as described more fully below founder also pays all of b’s operating costs in addition to foundation a and b provide services to founder and to other tax- exempt_organizations a and b also provide services to founder’s family members and their separate donees grantees about one-third of a’s time is spent on non-foundation work a provides philanthropic program and grant-making services to foundation these services include developing initiatives conducting due diligence on potential grantees developing partnerships with other organizations reviewing grant proposals selecting grantees working with grantees on initiatives drafting grant recommendations drafting grant agreements and monitoring grant performance a’s employees facilitate and shepherd foundation’s grant process maintain and update all documentation relating to grants grantees and a grant database ensure that due diligence files are complete and monitor and document grantee compliance with the terms of the grant agreements foundation’s charitable consulting activities include organizing meetings of plr-119676-18 experts and grant recipients and providing at no charge to other charities consulting services related to their philanthropic programs which coordinate with foundation’s programs as well as to their investment activities ----------------------- ------------------------------------------------------------------------------------------------------------ -------------- foundation utilizing the services of b’s employees provides advice to a number of public_charities regarding investment strategies asset allocation and liquidity needs for making grants all entities that receive program-related ------------------- or investment consulting services from foundation are either public_charities foreign organizations that would be classified as non-private foundation tax-exempt charitable organizations if they were located in the united_states or entities with respect to which foundation exercises expenditure_responsibility as defined by sec_4945 and the regulations thereunder none of them is controlled by foundation or is a disqualified_person with respect to foundation a has program teams that provide various services to foundation founder and others each of the teams that is dedicated to foundation’s focus areas employs leaders with significant experience in each of those fields each a program lead program leads are hired because they are considered leaders in their fields each is highly credentialed and many hold advanced degrees many of the team members also are highly credentialed and hired with specific background and skills necessary to provide grant-making services some of a’s employees are not assigned to a specific focus area but rather provide other support services to the program teams a also employs office and grants management staff necessary to permit the program teams to provide charitable services to foundation in an efficient manner a outsources such services as janitorial and maintenance services to unrelated parties to date founder has paid the operating costs of a and b and allowed foundation to use a’s and b’s services for free to help foundation better understand its operating_expenses and plan for its future self-sufficiency foundation will enter into a services agreement with a and begin paying a for the i programmatic and grant-making services ii services that allow foundation to engage in charitable consulting activities and iii investment management and plr-119676-18 advisory services to foundation and to other entities at foundation’s direction foundation’s independent directors will review and approve the services agreement and the fee to be paid to a for the services the --------non- independent directors will not participate in the consideration of or the voting on adoption of the agreement a will contract with b to assist a in delivering the investment management and advisory services to foundation and to other entities at foundation’s direction pursuant to the services agreement between foundation and a the fees to be paid_by foundation to a will be expected to cover all costs of providing to foundation grant-making consulting and investment advisory services including salaries benefits supplies and office equipment foundation will employ third-party compensation experts to ensure that the fees to be paid_by foundation will fall within the range of reasonableness for similar services provided by similar service providers to similar foundations and will not be excessive in amount taking into account a the size of foundation b the amount and complexity of the grants made by foundation and c the types of consulting services provided by foundation to others foundation will maintain documentation of i the terms of the services agreement and the date approved ii the independent directors who are present during debate on the services agreement and those who vote on it iii data supporting the reasonableness of the fees that is obtained and relied upon by the independent directors and how the data is obtained and iv any actions taken with respect to consideration of a services agreement by anyone who is a director but who may have had an apparent conflict of interest with respect to the services agreement foundation will only pay for services provided to it and not for any services provided to founder founder’s family members or their donees grantees founder will separately pay for all the services that a and b provide to founder founder’s family members and their donees grantees rulings requested based on the statement of facts and representations submitted by foundation and summarized above the following rulings are requested payment by foundation of a fee to founder through a a disregarded_entity plr-119676-18 for programmatic and grant-making services shall not be an act of self-dealing between foundation and founder a disqualified_person because it is the type of payment described in sec_4941 and sec_53_4941_d_-3 for services which are reasonable and necessary to carrying out the exempt purposes of foundation payment by foundation of a fee to founder through a a disregarded_entity for services to enable foundation to engage in charitable consulting activities including i program-related consulting provided to other charities ii ----------- ------------------------------------------------------------ and iii investment consulting provided to other charities shall not be an act of self-dealing between foundation and a founder a disqualified_person because it is the type of payment described in sec_4941 and sec_53_4941_d_-3 for services which are reasonable and necessary to carrying out the exempt purposes of foundation law and analysis issue sec_1 and - whether payment by foundation of a fee to a for programmatic grant-making services and its charitable consulting activities are excepted from self-dealing under sec_4941 e and the regulations sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as including any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 provides that except in the case of a government_official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4946 defines the term disqualified_person to include with respect to a private_foundation a person who is a substantial_contributor to the foundation as defined in sec_507 plr-119676-18 sec_53_4941_d_-3 provides in part that under sec_4941 the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation is not excessive this rule applies without regard to whether the person who receives the compensation is an individual sec_53_4941_d_-3 provides examples of personal services for purposes of sec_53_4941_d_-3 these include legal services investment counseling services and general banking services in madden v commissioner t c memo the tax_court ruled that maintenance janitorial and security services provided by a disqualified_person to a private_foundation are not personal services that are necessary to carrying out the exempt purposes of a private_foundation for purposes of the exception to self- dealing citing the legislative_history of sec_4941 the court noted that one of congress’s stated goals in enacting sec_4941 was to minimize the need for an arm’s-length standard by generally prohibiting self-dealing transactions between private_foundations and disqualified persons and that any exceptions to the self- dealing transaction rules should be construed narrowly the court characterized the services described in the regulations under sec_4941 as essentially professional and managerial in nature and concluded that maintenance janitorial and custodial services do not meet the definition of personal services allowed under sec_4941 founder is a substantial_contributor as defined in sec_507 and therefore is a disqualified_person with respect to foundation as described in sec_4946 thus any direct or indirect payment of compensation to founder by foundation will constitute an act of self-dealing unless an exception applies because a and b are disregarded as entities separate from their owners within the meaning of sec_301_7701-3 any payments of compensation by foundation to either of them are considered to be payments to founder ----------------------------------------- founder through a which is a disregarded_entity employs individuals who provide a variety of services to foundation in order to carry out its exempt purposes foundation requires the services of individuals such as those employed by founder through a who provide the services described above to foundation plr-119676-18 payment of compensation by a private_foundation to a disqualified_person generally is an act of self-dealing under sec_4941 however sec_4941 provides an exception to self-dealing for the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation is not excessive sec_53_4941_d_-3 provides examples of allowable personal services that consist of legal services investment counseling services and general banking services additionally madden v commissioner supra indicates that services that are professional and managerial in nature are types of personal services that are permitted under sec_4941 foundation will enter into a services agreement to hire a to perform certain charitable program grant-making and consulting services unlike the maintenance janitorial and custodial services described in madden v commissioner supra the grant-making consulting investment and management services that directly further charitable purposes are provided to foundation by founder through a a disregarded_entity and are professional and managerial_services the programmatic grant-making and consulting services are reasonable and necessary services that enable foundation to carry out its charitable purposes as such they fall within the exception to the self-dealing rules for personal services described in sec_4941 as long as the compensation is not excessive in relation to the services provided the services agreement also will include a provision that permits a to hire b to provide investment services this situation is similar to the example in sec_53_4941_d_-3 example in which a manager of a private_foundation who owned an investment counseling business provided investment services directly to the private_foundation and was paid compensation_for those services consequently payments by foundation to a for b’s investment services provided to foundation will be payment for reasonable expenses necessary to carry out the exempt purposes of foundation as long as the compensation is necessary and reasonable to carrying out foundation’s investment program and not excessive under sec_4941 accordingly payment to a by foundation of a reasonable fee for the described plr-119676-18 services will not constitute a prohibited act of self-dealing within the meaning of sec_4941 as long as the amount of the payment is not excessive rulings based on the information submitted and the representations contained in the request for rulings and supplemental submissions we rule that payment by foundation of a fee to founder through a a disregarded_entity for programmatic and grant-making services will not be an act of self-dealing between foundation and founder a disqualified_person because it is the type of payment described in sec_4941 and sec_53_4941_d_-3 for services that are reasonable and necessary to carrying out the exempt purposes of foundation if the amount of each such payment is not excessive payment by foundation of a fee to founder through a a disregarded_entity for services to enable foundation to engage in charitable consulting activities including i program-related consulting provided to other charities ii ---------------------------------------------------------- and iii investment consulting provided to other charities will not be an act of self- dealing between foundation and founder a disqualified_person because it is the type of payment described in sec_4941 and sec_53_4941_d_-3 for services that are reasonable and necessary to carrying out the exempt purposes of foundation if the amount of each such payment is not excessive the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts no opinion is expressed or implied concerning whether the proposed payments for services will be excessive this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a ruling and apply the revocation plr-119676-18 retroactively if there has been a misstatement or omission of controlling facts if the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions if the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided above no opinion is expressed or implied concerning the federal income or excise_tax consequences of any other aspects of any transaction or item_of_income set forth in this letter because it could help resolve questions concerning federal_income_tax status this letter should be kept in founder’s permanent records a copy of this letter must be attached to any_tax or information_return to which it is relevant alternatively if founder files his return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this letter is directed only to founder sec_6110 provides that it may not be used or cited by others as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to founder’s authorized representatives if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mike repass senior technician reviewer exempt_organizations branch employee_benefits exempt_organizations and employment_taxes
